Citation Nr: 1122159	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-40 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1985.  He died in January 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a); 38 C.F.R. § 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.

The appellant filed correspondence in June 2010 requesting that the case be advanced on the docket based on financial hardship.  She submitted no evidence in support of her motion.

After a review of the file, the appellant does not meet the requisite 75 year age requirement nor does she so contend.  There is also insufficient supporting medical evidence to demonstrate that she has an illness so serious or grave in nature that advancement is warranted.  

Neither is there evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness.  General financial difficulties alone are insufficient.  Indeed, the appellant has not provided any documentation or evidence indicating severe financial hardship.  Finally, there is no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  In the absence of sufficient cause, the motion is denied.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her October 2009 substantive appeal, the appellant requested a hearing before the Board.  In a subsequent submission to the RO in November 2009, she indicated that she wanted a Travel Board hearing.  There is no indication that she has since withdrawn this request in writing and she has not yet been scheduled for a Board hearing.

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing to be conducted at the RO before the Board, and notify her of the scheduled hearing at the current address of record.  A copy of the notice provided to the appellant and her representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


